133 Ga. App. 811 (1975)
212 S.E.2d 467
CIRCLE MILLS, INC.
v.
MILLENDER.
50043.
Court of Appeals of Georgia.
Submitted January 13, 1975.
Decided January 30, 1975.
Rogers, Magruder & Hoyt, Joseph M. Seigler, Jr., for appellant.
Mitchell, Mitchell, Coppedge & Boyett, Warren N. Coppedge, Jr., for appellee.
STOLZ, Judge.
In this action for a quantum meruit recovery for services rendered in obtaining a buyer for the defendant's textile machinery and equipment, we will not disturb the judgment of the trial judge, sitting without a jury, in favor of the plaintiff for $6,000, where the evidence was that the sale was in the amount of $160,000; that the plaintiff put the buyer and seller in contact with each other and took the prospective buyer from Cartersville *812 to Dallas, Georgia, twice; and that the plaintiff had told the defendant that his fee would be 5% of the sale price, which is a standard finder's fee in the textile business. "`If the court trying the case does not consider the damages excessive, any other court ought to be cautious in holding them to be so.'" Fields v. Jackson, 102 Ga. App. 117, 122 (115 SE2d 877) and cit. See also Schuster v. Schuster, 221 Ga. 614 (1) (146 SE2d 636) and cit.; Saks Fifth Avenue v. Edwards, 128 Ga. App. 380 (1) (196 SE2d 879) and cit.; and Creative Service, Inc. v. Spears Construction Co., 130 Ga. App. 145 (1) (202 SE2d 581) and cits.
Judgment affirmed. Deen, P. J., and Evans, J., concur.